Citation Nr: 0738985	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a fungal infection of the left eye.

2.  Entitlement to service connection for a fungal infection 
of the right eye and both ears.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for residuals of a nose 
fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO in Louisville, Kentucky, which denied a petition to reopen 
a claim for service connection for a fungal infection of the 
left eye and claims for service connection for a fungal 
infection of the right eye and both ears, for malaria and for 
a nose fracture.  

The veteran requested a hearing before the Board in his April 
2004 VA Form 9.  He submitted a July 2007 letter withdrawing 
that request.  The Board may proceed to consider the case.  
See 38 C.F.R. § 20.1304 (2007).

In November 2007, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in January 1982, 
of which the veteran was notified in March 1982, denied the 
veteran's claim to entitlement to service connection for a 
fungal infection of the left eye.

2.  Evidence received since the January 1982 RO decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether a fungal infection of the left eye was incurred or 
aggravated in service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran has no currently diagnosed fungal infections 
or residuals thereof in the right eye or either ear.

4.  The veteran does not have a current diagnosis of malaria 
or residuals of recurring malarial attacks.

5.  The veteran does not have a current disability of the 
nose, to include residuals of a nose fracture.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision, denying the claim of 
service connection for a fungal infection of the left eye, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a fungal 
infection of the left eye; the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A right eye and bilateral ear disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  A malaria disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A nose fracture disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  For 
petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet.App. 1 
(2006).

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  A May 2007 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  This letter also 
informed the veteran of the requirements of reopening a 
previously denied claim through new and material evidence and 
informed him of the basis of the prior denial in his claim 
for left eye fungal infection.  See Kent.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in May 2007, he was 
provided two months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA treatment records are of record.  
The veteran has at no time referenced outstanding current 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  He has repeatedly insisted that his 
service medical records would verify his claim.  
Unfortunately, the veteran's service medical records from his 
period of active service are unavailable as they were 
destroyed in a fire that occurred at the National Personnel 
Records Center.  Inasmuch as the veteran was not at fault for 
the loss of these records, VA is under heightened obligation 
to assist the veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO 
undertook such searches but was unable to recover any medical 
records from the veteran's period of service.  A formal 
Finding of Unavailability was entered into the record in 
December 2006 and the veteran was notified that same month.  
The Board concludes that further searches would be futile and 
that the duty to assist in obtaining records is discharged.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board notes, however, that 
medical examinations are not provided for petitions to 
reopen.  See 38 C.F.R. § 3.159.  

The Board concludes an examination is not needed in this case 
because the sole evidence that the veteran has current 
disabilities such as fungal infections, malaria or a nose 
fracture are his own statements.  The veteran's VA treatment 
records cover a sixteen year period and reflect no treatment 
or diagnosis of any such disabilities, as will be discussed 
below.  On the contrary, when the veteran has suggested 
fungal infection to medical care providers, they have not 
diagnosed him with such infection.  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since the probative 
medical evidence shows no indication that the veteran has or 
has had these disabilities at any time during the course of 
this claim or for many years prior to the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The veteran brought a previous claim for service connection 
for the left eye due to a fungal infection in 1981.  The 
claim was denied in a January 1982 rating decision because 
the evidence did not show that the veteran had a fungal 
infection of the left eye that was incurred in or aggravated 
by service.  The veteran was notified of this decision and 
his appellate rights in March 1982.  He did not initiate an 
appeal.  The January 1982 decision is final.  38 U.S.C.A. § 
7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In light of the foregoing, to reopen, the evidence must be 
new to the file and show that the veteran had a fungal 
infection of the left eye that was incurred in or aggravated 
by service.  At the time of the January 1982 rating decision, 
the evidence of record consisted of the veteran's allegations 
that he incurred a fungal infection of the left eye in 
service, a June 1981 evaluation from the Good Samaritan 
Hospital and a December 1981 Ohio Welfare disability 
examination report.  The Hospital evaluation found his eyes 
normal.  The disability report did not note an eye 
disability.  

To the extent to which the veteran contends that he has a 
fungal infection of the left eye, his statements are 
cumulative of those statements made during the course of his 
previous claim and cannot serve to reopen the claim.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, 
such statements from a lay person like the veteran (although 
he was a medical records clerk, there is no indication that 
he received any training in diagnosis of disease) cannot be 
considered material as to the question of any relationship to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2007) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

A substantial number of VA treatment records have been 
associated to the file.  These cover a period from 1991 to 
2007.  These records certainly qualify as new.  During this 
period, the veteran has been diagnosed with a variety of left 
eye disorders, including diabetic retinopathy, amblyopia, 
epiretinal membrane, and senile hyperopia, astigmatism and 
presbyopia.  

A January 2003 treatment note mentions a fungal infection of 
the left eye.  Specifically, left eye amblyopia as secondary 
to a fungal infection and strabismus is mentioned in the 
history section of the report.  First, it is noted that the 
basis for the etiological statement was not provided.  In 
this regard, there is no evidence that a historical review of 
the veteran's medical records was made prior to this 
conclusion.  Rather, it appears that the notation was based 
on the veteran's self-reported history.   See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"); see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Second, the optometrist's assessment 
indicates only that the amblyopia is long standing.  Most 
notably, the treatment note does not date the onset of any 
amblyopia or a fungal infection to service in the 1940s and 
1950s.  As such, the Board finds that the January 2003 
treatment note does not constitute new and material evidence 
to reopen the claim. 

There are no further mentions of a fungal infection to the 
left eye aside from the veteran's statements.  As his 
contentions are identical to those from his previous claim, 
the Board finds that new and material evidence has not been 
submitted to reopen the claim for service connection.  The 
petition to reopen must fail.  See 38 C.F.R. § 3.156(a).  



III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The current medical evidence does not support the veteran's 
claims.  The medical evidence does not show any type of 
fungal infection, the presence of malaria, a nose fracture or 
any disorder that may be a residual of these disabilities.  
The Board will address each in turn.  

The veteran's right eye carries many diagnoses.  The 
veteran's diagnoses include diabetic retinopathy, senile 
hyperopia, astigmatism and presbyopia in his right eye.  The 
veteran has also undergone cataract surgery and lens 
implantation in the right eye, resulting in a diagnosis of 
pseudophakia as well.  The veteran is regularly seen for 
treatment related to his eyes and has undergone several 
surgical procedures, not only for his cataract, but also for 
cotton spot macular edema.  The record reflects considerable 
examination and treatment of his right eye, none of which 
indicates the presence of any type of fungal infection.  The 
veteran's current problems have also been attributed to his 
diabetes mellitus and to age.  There is no indication of 
another currently diagnosed right eye disorder which is not 
attributed to diabetes or age.  In short, there is no 
indication that the veteran currently has a fungal infection 
of the right eye, or any residual thereof that can be 
attributed to an inservice infection.  The claim must fail.  
See Hickman, supra.  

The veteran also does not have fungal infections of the ears.  
The veteran was treated in September 1991, November 1993, May 
and August 1997 for ear infections.  The diagnosis was otitis 
media.  These episodes were acute and there is no indication 
that the veteran had a fungal infection.  At the August 1997 
treatment, the examiner indicated that the veteran might have 
an infection or fungus, but the note does not reflect an 
actual diagnosis.  The veteran has not been seen for ear 
infections since that time - a period of over 10 years. The 
Board finds, therefore, that the veteran does not have a 
current disability consisting of fungal infections of the 
ears.  The claim for service connection must fail.  See 
Hickman, supra.  

On the malaria claim, there is no indication that the veteran 
currently has any disability related to malaria.  Malaria 
attacks, including relapses, are "characterized by 
prostration with paroxysms of high fever, shaking chills, 
sweating, anemia and splenomegaly...."  Dorland's Illustrated 
Medical Dictionary 1089 (30th ed. 2003).  In reviewing the 
veteran's VA treatment records from 1991 through 2007, the 
Board notes that none of these symptoms have been present at 
any time.  There is no reference to past episodes of such 
symptoms.  In short, there is no evidence that the veteran 
has a current disability of malaria or residuals thereof.  
The claim must fail.  See Hickman, supra.  

Similarly, the veteran has no diagnosis of a nose disability.  
There is no complaint, treatment or diagnosis of any 
disability related to a nose fracture or the nose generally.  
In June 1981, the veteran's ENT (ear, nose and throat) were 
determined to be normal.  The Board notes that the veteran 
wears prescription glasses he obtains through VA.  There is 
no indication of any complaints regarding the nose and no 
adjustments made based on a nose abnormality or pain.  There 
is no indication of a sinus problem.  The Board simply cannot 
find evidence to establish that the veteran currently has a 
nose disability of any kind, including as a result of a 
fracture.  The claim must fail.  See Hickman, supra.  

The veteran contends that he had fungal infections of the 
right eye and both ears, malaria and a nose fracture during 
service, and that he is entitled to service connection for 
these.  As discussed in the VCAA section above, the veteran's 
service medical records are not available.  Despite the lack 
of contemporaneous medical documentation, the Board accepts 
that everything the veteran has alleged occurred during 
service did happen.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).  The veteran does 
not have, however, current disabilities of fungal infections, 
malaria or a nose fracture, and there is no evidence to show 
any of his current problems are the result of such inservice 
events.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of service connection for a 
fungal infection of the left eye is denied.

Entitlement to service connection for a fungal infection of 
the right eye and both ears.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for residuals of a nose 
fracture is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


